Citation Nr: 0912584	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  04-17 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's brother


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty in the United States 
Marines from February 7, 1975 to March 25, 1975.  He also had 
service in the United States Army Reserves from January 1978 
to December 1979.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In February 2007, the Board remanded this claim to the RO to 
afford the Veteran a hearing before the Board.  In August 
2007, the Veteran appeared before the undersigned Veterans 
Law Judge and gave testimony in support of his claim at the 
RO.  In December 2007, the case was remanded by the Board for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDING OF FACT

Schizophrenia did not have its onset during service, and is 
not related to the Veteran's active service, including during 
a period of active duty for training (ACDUTRA) in the United 
Stated Army Reserves. 


CONCLUSION OF LAW

The criteria for service connection for schizophrenia have 
not been met.  U.S.C.A 38 U.S.C.A. §§ 101, 106, 1110, 1131, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in December 2001, July 2003, and April 
2008 that fully addressed all notice elements.  The December 
2001 letter was sent prior to the initial RO decision in this 
matter.  The letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in August 2006, 
July 2007, and September 2007, the RO provided the Veteran 
with notice of what type of information and evidence was 
needed to establish a disability rating as well as notice of 
the type of evidence necessary to establish an effective 
date.  With that letter, the RO effectively satisfied the 
remaining notice requirements with respect to the issue on 
appeal.  The claim was readjudicated in a December 2008 
supplemental statement of the case.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records from the 
Veteran's active service in the Marines as well as from his 
Reserve service in the Army, VA outpatient treatment records, 
Social Security Administration (SSA) records, and private 
treatment records.  And he was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge in August 2007.  

The Veteran has not been examined by VA.  However, given the 
absence of in-service evidence of chronic manifestations of 
the disorder on appeal, no evidence of the disorder for 
several years after separation, and no competent evidence of 
a nexus between service and the Veteran's disability, a 
remand for a VA examination is not required.  See 38 C.F.R. 
§ 3.159(c)(4).  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran alleges that he is suffering from schizophrenia 
which is related to his military service.  He states that he 
was treated for schizophrenia during his service in the 
Reserves and was discharged due to the disorder.  He has also 
reported that he was treated for enuresis in during his 
service in the Marines which he believes aggravated his 
psychosis.  At his personal hearing in August 2007, the 
Veteran stated that the rigors of Marine Corps training 
caused his schizophrenia.  

For service connection to be established there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

Psychoses may be presumed to have been incurred during active  
military service if they become manifest to a degree of at  
least 10 percent within the first year following active 
service in the case of any Veteran who served for 90 days or 
more. 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Only "Veterans" are entitled to VA compensation under 38 
U.S.C.A. §§ 1110 and 1131.  The claimant in this case is a 
"Veteran" based on his active duty service from February 7, 
1975 to March 25, 1975.  Therefore, he is entitled to 
"Veteran" status for that period of service.  

To establish status as a "Veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  38 
C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 
(2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The 
fact that a claimant has established status as a "Veteran" 
for purposes of other periods of service does not obviate the 
need to establish that the claimant is also a "Veteran" for 
purposes of the period of ACDUTRA where the claim for 
benefits is premised on that period of ACDUTRA.  Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA or IDT) during 
which the individual concerned was disabled or died from 
injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2008).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the Reserves.  38 C.F.R. § 3.6(c) 
(2008).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106.

Only service department records can establish if and when a 
person was serving on active duty, ADT, or IDT.  Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).  Service department 
records are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 
3.203, defining the type of evidence accepted to verify 
service dates.

Reserve and National Guard service generally means ADT and 
inactive duty for training (IDT).  ADT is full time duty for 
training purposes performed by Reservists and National 
Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 
505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, 
this refers to the two weeks of annual training, sometimes 
referred to as "summer camp," that each Reservist or National 
Guardsman must perform each year.  It can also refer to the 
Reservist's or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this 
refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year.  
These drills are deemed to be part-time training.  

Service treatment records for the Veteran's period of active 
service in the Marines are entirely silent as to complaints 
or findings of paranoid schizophrenia.   His January 1975 
entrance examination report shows that he reported having no 
history of trouble sleeping or having depression or excessive 
worry.  On psychiatric examination he was found to be 
clinically normal.  He was treated on March 2, 1975 for blood 
in the stool and a bad kidney.  It was noted that he stated 
that he had bedwetting all of his life.  The examiner 
reported that on his SF 93 the Veteran stated that he had no 
bedwetting since age 12.  He was to have a urinalysis.  The 
following day, enuresis, "N.P.U.", was diagnosed.  It was 
noted that the urinalysis was normal.  It was subsequently 
determined that the Veteran was to be separated, and the 
illnesses noted to have been determined during his service 
were bowel bleeding treatment and "N.P.U." treatment.   

The Veteran's service treatment records for his period of 
service in the Reserves show that on a "SPEAR" 
worksheet/application dated in September 1977, the Veteran 
said "No" as to having had a nervous condition.  He was 
examined for service entrance in September 1977.  He reported 
no history of depression, excessive worry or frequent trouble 
sleeping.  On psychiatric examination, he was found to be 
clinically normal.  He was reexamined in March 1978.  He 
reported no history of depression, excessive worry or 
frequent trouble sleeping.  On psychiatric examination, he 
was found to be clinically normal.  The Veteran's release 
from active duty (REFRAD) examination, in May 1978, the same 
findings were documented.  

After service, private records show that the Veteran was seen 
in November 1979 for psychiatric treatment.  It was noted 
that he had been first seen in September 1979 when he stated 
that he could read people's minds and he thought they could 
read his.  He also stated that he was Jesus Christ.  It was 
reported that what had begun his difficulties was that he had 
applied for food stamps and unemployment and was unable to 
get any help.  It was reported that he became very depressed, 
unhappy and anxious.  He was prescribed medication and it was 
reported that in October 1979, his dosage was decreased.  His 
mother had currently brought him in for treatment after it 
was that he was pacing the house, unable to sleep and keeping 
others up.  He was admitted for hospitalization and the 
impression was, acute psychotic episode.  The examiner noted 
that this was the first time the Veteran had any psychiatric 
help although there was some mention that he had some help in 
1975 in the Marines.  

Records faxed from the Social Security Administration (SSA) 
in August 2006 show that the Veteran was awarded disability 
benefits in January 1984 for residual schizophrenia.  Records 
show treatment in September 1979 for schizophrenia.  The 
Veteran reported being discharged from the Army and the 
Marines due to his not being able to read or write.  The 
records show that that the Veteran was seen in November 1979 
for psychiatric treatment.  In November 1983, the Veteran 
underwent a psychiatric evaluation and he reported that his 
difficulties began approximately four years prior.  The 
examiner diagnosed chronic schizophrenic illness.  A June 
1999 forensic evaluation of the Veteran when he was charged 
with a crime, shows that he reported his first psychotic 
breakdown at age 22.  He reported that he was separated from 
the military due to an inability to adjust to military life.  
Schizophrenia was diagnosed.  

Records show private psychiatric treatment on a continuing 
basis in the 1980s 1990s and 2000s for various psychiatric 
disorders including schizophrenia and schizoaffective 
disorder.  (See, e.g., records from: Tampa General Hospital 
showing hospitalization in May 1998 for depression; records 
from Madison Hospital records dated in 1981, to 1997; records 
from Memorial Hospital of South Bend dated in the 1990's; 
Jefferson Correctional Institute records showing treatment 
beginning in 2000; records from SSA dated in 1979 and 1980s; 
records from Lee Mental Health dated in 2006; and VA 
treatment records dated from 1998 to 2007).  

Thus, private medical evidence as well as VA medical records 
contain diagnoses of schizophrenia, thereby satisfying the 
first element of the Veteran's service connection claim.  
However, service treatment records for both periods of the 
Veteran's service are negative for any psychiatric 
complaints, treatment, or diagnoses of a psychiatric 
disorder.  It is noted that he was treated for enuresis, 
"n.p.u". during service in the Marines.   While it is his 
contention that he experienced bedwetting due to nervousness, 
there is no indication that this disorder is due to a 
psychosis and there is no objective medical evidence 
connecting this treatment with his current diagnosis of 
schizophrenia.  And since he did not serve in the Marines for 
ninety days or more, the one-year post service presumption 
does not apply to that period of service.  Regardless, 
schizophrenia was not diagnosed until four years later in 
1979.  

The record confirms that the Veteran served on active duty 
for training in the Reserves from March 3, 1978 to May 10, 
1978, and MOS training from May 11, 1978 to June 3, 1978; 
however he was not treated for any psychiatric disorder while 
he was on active duty in the Reserves, and as noted above, 
the presumptive period does not apply to Reserve service.  

The review of the numerous medical records on file reveals an 
initial diagnosis of schizophrenia in 1979.  The records do 
not reveal any nexus opinion relating the Veteran's 
schizophrenia to his active service in the Marines or to his 
service during the Reserves.  There is no competent medical 
evidence of record indicating that the Veteran's current 
psychiatric disorder, first diagnosed after active service, 
had its onset during service or is related to any in-service 
finding or event.  Further, there is no evidence that the 
Veteran was treated during his periods of ACDUTRA in the 
Reserves and no medical evidence connecting his current 
disorder with his service in the Reserves.  No medical 
professional has ever related any current psychiatric 
disorder to the Veteran's military service.  In addition, 
although the Veteran as well as his witness at the Board 
hearing contend that he has schizophrenia related to his 
service, lay persons are not competent to offer opinions on 
medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

To the extent that the Veteran may contend that the Veteran's 
symptoms began in service and have continued since that time, 
the Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In adjudicating his claims, the 
Board must evaluate the appellant's credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

Here, while the Board acknowledges that the Veteran is 
competent to provide evidence of his own experiences, the 
Board finds any contention about continuity of symptomatology 
since service not to be credible.  First, he has testified 
that he did not know when he first started having symptoms of 
schizophrenia.  Also, when he was examined by a private 
clinician for SSA, he reported psychiatric difficulties began 
in 1979, and he has testified before the undersigned that he 
was first treated in 1979.  Although he has reported that he 
was separated from service for psychiatric problems, he also 
stated that he was forced out of service because he could not 
read or write.  (See e.g., private report of September 1979 
and of August 1989).  The contradicting statements result in 
finding that he is not credible in regards to any symptoms in 
service or those thereafter.  The statements made in 
conjunction with post-service treatment are found to be more 
credible than the Veteran's statements made in conjunction 
with his claim for benefits.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony).  
And the Veteran's reports made during service, wherein he 
specifically denied any psychiatric problems, are found to 
carry great weight.     

As noted, the evidence also includes testimony from the 
Veteran that he does not remember when he first started 
having symptom of schizophrenia.  While the Veteran has 
reported having treatment during service, he has not 
specifically identified such and on VA outpatient treatment 
in March 2007, the examiner noted that the Veteran stated 
that he had his first symptoms in service but refused to say 
what those symptoms were.  This also lessens his credibility 
regarding his inservice treatment and any continuity of 
symptoms thereafter.  Notwithstanding the Veteran's assertion 
that his schizophrenia is the result of service, 
schizophrenia was not clinically shown in either period of 
service and not until 1979.  Such a lapse of time is a factor 
for consideration in deciding service connection claims.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Veteran has also submitted evidence from the Internet on 
schizophrenia, which includes a discussion of the 
complications resulting from the disability, in support of 
his claim.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 38 
C.F.R. § 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, crucially, the 
treatise evidence which has been submitted by the Veteran is 
general in nature and does not specifically relate to the 
facts and circumstances surrounding his particular case.  
This evidence does not even purport to address the specific 
facts of the individual case under consideration.  See Wallin 
v. West, 11 Vet. App. 509, 514 (1998) (holding that treatise 
evidence cannot simply provide speculative generic statements 
not relevant to the Veteran's claim," but, "standing alone," 
must include "generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical 
opinion").  

In summary, schizophrenia was not shown in service in the 
Marines or during ACDUTRA in the Reserves.  Presumptive 
periods are no for consideration as to either period of 
service, as noted above.  Because there is no competent 
evidence of record that indicates that such disability, which 
is now diagnosed, is causally related to his active service, 
or to any period of active duty for training in the Reserves, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for paranoid schizophrenia.  
As such, the claim must be denied.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


ORDER

Service connection for schizophrenia is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


